          Case 2:19-cv-02078-APG-NJK Document 81 Filed 08/31/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5
     BIG CITY DYNASTY CORP., et al.,
 6                                                        Case No.: 2:19-cv-02078-APG-NJK
 7          Plaintiffs,                                                  Order
 8   v.
 9
     FP HOLDINGS, L.P.,
10
            Defendant.
11
12         Due to conflicting duties of the Court, the Settlement Conference currently set for October
13 7, 2021, is ADVANCED to October 5, 2021, at 10:00 a.m. The parties’ settlement statements
14 shall be submitted to the undersigned’s box in the Clerk’s Office no later than 3:00 p.m. on
15 September 28, 2021. All other aspects of the Court’s order at Docket No. 77 continue to govern.
16         IT IS SO ORDERED.
17         Dated: August 31, 2021.
18
                                                ____________________________________
19
                                                NANCY J. KOPPE
20                                              UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28
